Citation Nr: 0914645	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected scars of left buttock and right flank area 
with retained metallic fragments in the right pelvic area, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from August 1944 to June 
1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), denying the Veteran's claim for a 
compensable evaluation for scars of left buttock and right 
flank area.

In June 2007, the Veteran filed a motion to advance his case 
on the Board's docket, and such motion was granted in the 
following month.  

In July 2007, the Board denied the Veteran's increased rating 
claim for scars of left buttock and right flank area.  While 
the case was pending at the Court, the VA Office of General 
Counsel and the Veteran's representative filed a Joint Motion 
for Remand, received in April 2008, requesting that the Court 
vacate the Board's July 2007 denial, and remand the claim for 
further development.  In May 2008, the Court granted the 
motion and vacated the July 2007 Board decision.

In July 2008, the Board remanded the case for further 
development.

In a January 2009 rating decision, the RO increased the 
evaluation for service connected scars of the left buttock 
and right flank area to 10 percent, effective October 8, 
2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a service-connected scar on his left 
buttock measuring 5 x 0.25 cm., and a second service-
connected scar in the right lower flank area measuring 5 x 5 
cm. with retained metallic fragments.  



2.  Prior to October 8, 2008, the Veteran's service-connected 
scars were well-healed and superficial; they did not cause 
functional impairment, were not tender or painful on 
objective demonstration, and did not measure 144 square 
inches or more in size (929 square cm.).  

3.  For the period beginning on October 8, 2008, the 
Veteran's service-connected scars are superficial, and 
painful on examination, but do not cause functional 
impairment.  

4.  There is no muscular or neurological impairment related 
to the service-connected scars with retained metallic 
fragments, and the degenerative changes in the spine and hip 
are related to age, and not related to the Veteran's service-
connected scars.   

5.  The Veteran has not submitted evidence tending to show 
that his service- connected scars of left buttock and right 
flank area with retained metallic fragments require frequent 
hospitalization, are unusual, or cause marked interference 
with employment.


CONCLUSIONS OF LAW

1.  Prior to October 8, 2008, the criteria for a compensable 
evaluation for scars of the left buttock and right flank area 
with retained metallic fragments are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.118, 4.123, 
4.124, 4.124a, Diagnostic Codes 7801-7805 (2008).

2.  For the period beginning on October 8, 2008, the criteria 
for an evaluation in excess of 10 percent for scars of the 
left buttock and right flank area with retained metallic 
fragments are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.118, 4.123, 4.124, 4.124a, Diagnostic 
Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, letters sent to the Veteran in April 2005 and 
August 2008 informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also advised as to how 
disability ratings and effective dates are assigned in a 
March 2006 letter.  See Dingess, supra.  Moreover, the Board 
notes that the August 2008 letter sent to the Veteran meets 
the requirements of Vazquez-Flores.

Subsequent to the issuance of all VCAA letters, the RO 
readjudicated the claim in January 2009 by way of a SSOC.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service records include morning reports.  A report from the 
National Personnel Records Center (NPRC) indicates that there 
are no service treatment records on file, as they were 
apparently lost in a fire at hat facility in 1973.  Given the 
NPRC's statement as to the unavailability of those records, 
the Board finds that further attempts to secure any 
additional service treatment records would be futile.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains the 
Veteran's morning reports, VA medical evidence, and the 
Veteran's contentions.  The Veteran underwent VA multiple 
examinations in conjunction with his claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31.

The lay statements and testimony describing the symptoms of 
the Veteran's disability are deemed competent evidence.  38 
C.F.R. § 3.159 (2008); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

The Veteran's service-connected scars are currently rated as 
10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7804, which contemplates superficial scars that are painful 
on examination.  In addition to Diagnostic Code 7804, the 
Board will also consider all other potentially applicable 
provisions for rating scars.

The Veteran's service-connected scars were previously rated 
under Diagnostic Code 7805, which provides that scars may be 
rated on functional impairment.  

Diagnostic Code 7801 provides that scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 6 sq. 
in. (39 sq. cm.).  A 20 percent rating will be assigned if 
the area exceeds 12 sq. in. (77 sq. cm.).  If the area 
involved exceeds 72 sq. in. (465 sq. cm.), a 30 percent 
rating will be assigned.  A 40 percent disability rating will 
be warranted if the area exceeds 144 sq. in. (929 sq. cm.).

Under Diagnostic Code 7802, a 10 percent rating is also 
warranted for a scar, other than head, face or neck that is 
superficial and does not cause limitation of motion, if it is 
144 square inches or more in size (929 square cm.).  38 
C.F.R. § 4.118 (2008)

In this case, the Veteran maintains that his scars, the 
result of a penetrating shell fragment wound to the left and 
right lower buttocks, contribute to his low back pain.  There 
is no evidence of complaints or treatment for his scars in VA 
treatment records.

The Veteran was afforded a VA examination in April 2005.  He 
complained that his scars contributed to his low back pain.  
The Veteran indicated that he experiences pain over his low 
back but not specifically with his scars. According to the 
report, the Veteran denies any treatment for the scars.  He 
sought medical care in the 1980's for low back pain and was 
diagnosed with degenerative arthritis of the lower spine.  
The Veteran stated that his scars do not restrict him from 
doing his chores at home.  In addition, the scars did not 
restrict his employment in the oil fields but his low back 
pain did.  The April 2005 examination report also notes that 
there is a well-healed two inch scar over the right lateral 
buttock, described as slightly smooth and stable.  There is 
no adherence to underlying tissue.  There is slight dimpling.  
The Veteran denied tenderness of the scar.  The examination 
revealed a second well-healed two inch scar on the upper left 
leg that is "smooth, flat and stable.  There is no adherence 
to underlying tissue.  The texture is normal with that of the 
surrounding skin."  The Veteran denied any tenderness with 
this scar.  Limitation of motion was not found.

The Veteran was afforded a second VA examination in March 
2006.  The examination findings were similar to those in 
April 2005.  No functional impairment was attributed to the 
Veteran's scars, and there was no evidence that the scars, 
combined or separately, covered a six inch square area.

Pursuant to the Board's July 2008 remand, the Veteran 
underwent additional examinations in October 2008.

On October 2008 VA examination of the spine, the Veteran 
moved about somewhat slowly, stiffly, and cautiously.  He was 
using a cane for ambulation.  Examination of the back 
revealed flexion to 70 degrees; extension to 10 degrees; and 
right and left lateral bending to 15 degrees; and right and 
left lateral rotation to 25 degrees.  The Veteran reported 
pain only at the endpoint with flexion, extension, and 
lateral bending.  There was no pain on motion with rotation.  
There was no additional limitation of motion after repetitive 
motion.  The examiner further stated that there was no 
objective evidence of spasm, tenderness, or pain on motion.  

Examination of the hips revealed a scar in the right flank 
region.  The right hip exhibited flexion to 105 degrees and 
extension to 45 degrees.  There was zero degrees of internal 
rotation and 40 degrees of external rotation.  There was pain 
only on attempts at internal rotation and at endpoint of 
flexion and external rotation.  There was no additional 
limitation of right hip motion after repetitive motion.  The 
Veteran had slight tenderness to palpation over the right 
gluteal muscles.  X-rays of the pelvis showed mild narrowing 
of both hip joints, inferiorly, and metallic fragments 
projected over the right iliac crest.  Degenerative changes 
in the lumbar vertebral column with large osteophytes on the 
right side of L2-L3, L3-L4, and L4-L5 were seen.  X-rays of 
the lumbar spine noted multilevel disc space narrowing at L1-
L2, L4-L5, and L5-S1.  There was marked anterior and lateral 
osteophytosis on the right.  Impression was service-connected 
scars of left buttock and right flank area with retained 
metallic foreign body in right pelvic area; multilevel lumbar 
spondylosis and degenerative disc disease; and mild 
degenerative disease of the hips.  The examiner indicated 
that there was no additional limitation of motion after three 
repetitive motions.  Additional limitation of function during 
a flare up due to pain could not be determined without 
resorting to speculation.  It was also noted that the Veteran 
is independent in his activities of daily living.  The 
examiner opined that the degenerative changes in the lumbar 
spine and hips are not attributable to his service-connected 
scars and/or the retained metallic fragments.  The examiner 
stated that those degenerative changes are age-related.  The 
examiner did not doubt that the Veteran is sincere in 
reporting that he has pain deep in his right buttocks region 
which is as likely as not due to the retained shell fragment.  
However, the examiner stated that there is no evidence, 
either by x-rays or on examination, that his lumbar spine or 
right hip joint is adversely affected by the shell fragment 
wound with the retained fragment of the right buttock area.  
There was no objective evidence of any weakened movement, 
excess fatigability, or incoordination attributable to the 
service connected scars and/or retained metallic fragment.

On October 2008 VA neurological examination, there was 
evidence that the Veteran sustained a wound with retained 
shell fragments.  There was a well-healed scar over the right 
iliac crest.  The examiner noted that there was a little 
tenderness to deep pressure more medially, by the lumbar 
spine.  There was no tenderness at the SI joint or sciatic 
notch.  It was noted that the Veteran walks with a cane in 
the right hand with fair heel/toe/ tandem walk.  Motor 
strength in the lower extremities was 5/5 with normal tone 
and bulk.  Sensation was intact to pin prick and temperature 
in the lower extremities.  Vibration sense was moderately to 
severely impaired at the knees, bilaterally.  There was very 
mild hyperpathia over the area of the scar, but no allodynia.  
Reflexes were 1-2+ and equal in the upper extremities, 1+ at 
the knees, and absent at the ankles.  SLR was negative.  X-
rays of the pelvis showed evidence of small metallic 
fragments overlying the right iliac rest in the location of 
the scar.  The examiner stated that the Veteran has no 
evidence of root or traumatic nerve injury.  The location of 
the metallic fragment is sufficiently far distant from 
nervous structures that it is unlikely to cause any damage to 
the structures.  The examiner stated that the Veteran had 
rather severe peripheral polyneuropathy which is unrelated to 
his service injury.

On October 2008 VA "muscles" examination, the examiner 
noted a well-healed 5x5 cm. scar over the right lateral 
buttock (right flank) area.  It had a slight dimpling 
appearance most likely the result of decreased body fat.  The 
scar was described as hypopigmented, smooth, and stable.  
There was no adherence to the underlying tissue.  The Veteran 
denied pain or sensitivity of the scar.  

A well-healed 5 x 0.25 cm. scar on the upper left leg, within 
the gluteal fold (left buttock) was also seen.  It was 
hypopigmented, smooth, flat, and stable.  There was no 
adherence to the underlying tissue.  The texture of the scar 
was normal with that of the surrounding skin.  The Veteran 
denied sensitivity or pain of the scar.  The scar did not 
present any limitation of motion.  There was no 
disfigurement.  Impression was status-post shrapnel injury of 
right buttock and left upper leg with retained fragment.

Based on the foregoing evidence, the Veteran has two well-
healed service connected scars - one is a 5 x 0.25 cm. scar 
on the upper left leg, within the gluteal fold (left buttock) 
and the second one is a 5 x 5 cm. scar over the right lateral 
buttock (right flank) area with retained metallic fragments.

For the period prior to October 8, 2008, the Board finds that 
the evidence of record does not support a compensable 
evaluation for service-connected scars of the left buttock 
and right flank area with retained metallic fragments.  The 
medical evidence dated during the applicable time period does 
not show that the scars cause a functional limitation of any 
body part.  In addition, the Veteran admits that the scars do 
not limit his activities.  As a result, Diagnostic Code 7805 
is not applicable in this case.  The Veteran also admitted 
that the scars were not painful or tender and no such 
observation was seen on examination, therefore an evaluation 
under Diagnostic Code 7804 is not applicable.  Furthermore, 
as the scars are stable and are not shown to exceed six 
square inches, Diagnostic Codes 7801-7803 are not for 
application.

Moreover, for the period beginning on October 8, 2008, the 
Board finds that an evaluation in excess of 10 percent is not 
warranted.  The Board initially notes that a 10 percent 
evaluation is the maximum allowable under Diagnostic Codes 
7802, 7803, and 7804.  Further, as the medical evidence 
reflects that the scars are superficial and do not cause 
limited motion, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 7801.

The Board further notes that there is no muscle or 
neurological impairment due to the service-connected scars as 
indicated by the October 2008 VA examiners.  In fact, there 
is no evidence of muscle damage due to the scars, and the 
examiner specifically noted that the Veteran's severe 
peripheral polyneuropathy is unrelated to his service injury.  

There is evidence of degenerative arthritis of the spine and 
hips.  However, the October 2008 VA examiner stated that such 
arthritis is not related to the Veteran's scars with retained 
metallic fragments.  Instead, the examiner attributed such 
arthritis to the Veteran's advancing age.  Thus, any 
impairment caused by the Veteran's arthritis in his spine or 
hips is not considered a residual of the in-service injury 
and therefore cannot be considered when evaluating the 
service-connected scars with retained metallic fragment.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

At no time during the current appeal has the Veteran's 
service-connected scars with retained metallic fragments 
required hospitalization or resulted in marked interference 
with employment.  The Board acknowledges that the Veteran 
attributes his hip problems to his scars.  However, as noted, 
the October 2008 VA examiner specifically stated that the 
Veteran's hip problems are related to his advancing age, as 
opposed to his service-connected scars.  Therefore, the 
Veteran's statement given during his October 2008 VA spine 
examination to the effect that he partly blames his 
retirement on his hip problems has no bearing in this case.  
Moreover, the Board points out that 38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  There is 
no evidence that the Veteran's service-connected scars with 
retained metallic fragment have resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for a 
compensable rating for the Veteran's service-connected scars 
of the left buttock and right flank area with retained 
metallic fragments.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).



(CONTINUED ON NEXT PAGE)
ORDER

Prior to October 8, 2008, entitlement to a compensable 
evaluation for scars of the left buttock and right flank area 
with retained metallic fragments is denied.

For the period beginning on October 8, 2008, entitlement to 
an evaluation in excess of 10 percent for scars of the left 
buttock and right flank area with retained metallic fragments 
is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


